     Case 4:18-cr-00223-RCC-BPV Document 139 Filed 12/04/18 Page 1 of 3



 1    ELIZABETH A. STRANGE
      First Assistant United States Attorney
 2    ANNA WRIGHT
      Assistant U.S. Attorney
 3    NATHANIEL J. WALTERS
 4    Assistant U.S. Attorney
      State Bar No.: 029708
 5    405 West Congress, Suite 4800
      Tucson, Arizona 85701-5040
 6    Telephone: (520) 620-7300
      E-mail: anna.wright@usdoj.gov
 7            nathaniel.walters@usdoj.gov
      Attorneys for Plaintiff
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                                 FOR THE DISTRICT OF ARIZONA
10
11    United States of America,                              18-CR-223-TUC-RCC (BPV)
12                            Plaintiff,
                                                         GOVERNMENT’S RESPONSE TO
13            vs.                                      DEFENDANT’S MOTION TO COMPEL
                                                       DISCLOSURE AND FOR SANCTIONS
14
      Scott Daniel Warren,
15
                              Defendant.
16
17           The United States of America, by and through its undersigned attorneys, hereby
18    responds to the defendant’s Motion to Compel Disclosure and for Sanctions. Doc. 138.
19    Contrary to the defendant’s assertions, the government has worked diligently and in good
20    faith to comply with the Court’s Order requiring the government to “disclose any emails
21    or texts sent to the two agents surveilling the Barn from 8:00 a.m. until the two agents went
22    off duty on January 17, 2018.” Doc. 135 at 3. Accordingly, the defendant has not shown
23    good cause to impose sanctions on counsel for the government in this matter. In support of
24    its position, the government offers the following:
25           1.     Trial is currently scheduled for January 8, 2019.         However, in prior
26    discussions the parties agreed that trial will not go forward on this date and that a date in
27    March is realistic. See Doc. 138-1 at 3.
28
     Case 4:18-cr-00223-RCC-BPV Document 139 Filed 12/04/18 Page 2 of 3




 1          2.     The Court’s Order regarding the defendant’s selective enforcement claim
 2    issued on November 7, 2018. The next day, counsel for the government provided a copy
 3    of the order to the United States Border Patrol. In addition, counsel for the government
 4    requested that Border Patrol’s E-Discovery Unit conduct a search for all emails or texts
 5    sent to Border Patrol Agents Brendan Burns and John Marquez on January 17, 2018,
 6    beginning at 8:00 a.m. and continuing through midnight. Counsel for the government also
 7    requested that Agents Burns and Marquez search their own records for these items.
 8          3.     On November 21, 2018, the government received the requested materials
 9    from the E-Discovery Unit.
10          4.     Counsel for the government was on annual leave beginning on the afternoon
11    of November 20, 2018, and returning the morning of November 26, 2018.
12          5.     Upon returning to the office, counsel for the government provided the
13    requested materials from the E-Discovery Unit to the USAO Automated Litigation Support
14    Section, which prepared the materials for disclosure on November 27, 2018.
15          6.     Beginning on November 9, 2018, Agents Burns and Marquez provided the
16    requested materials to the government. Based on the materials received, the government
17    requested that Agents Burns and Marquez provide additional materials. The government
18    received the last of these materials on the afternoon of November 30, 2018.
19          7.     Beginning on that same afternoon, November 30, the Tucson Office of the
20    USAO experienced office-wide technical difficulties that precluded counsel for the
21    government from preparing the last of these materials for disclosure. The technical
22    difficulties were not resolved until three days later on the morning of December 4, 2018.
23          8.     On December 4, shortly after the technical difficulties were resolved, the
24    government provided all of the responsive materials to the Court in camera with a plan for
25    disclosure. The Court issued a letter approving of the government’s disclosure plan that
26    same day. In accordance with the government’s in camera submission and the Court’s
27    letter, the government provided disclosure to the defendant on the afternoon of December
28    4, 2018.


                                                 -2-
     Case 4:18-cr-00223-RCC-BPV Document 139 Filed 12/04/18 Page 3 of 3




 1          9.     The government has worked diligently and in good faith to comply with the
 2    Court’s Order. The government has timely and fully complied with the Court’s Order by
 3    providing the materials in camera to the Court and then to the defendant on December 4.
 4          10.    The defendant has not shown good cause to impose sanctions on counsel for
 5    the government. Accordingly, the government respectfully requests that the Court deny
 6    the defendant’s Motion to Compel Disclosure and for Sanctions in its entirety.
 7          Respectfully submitted this 4th day of December, 2018.
 8
                                               ELIZABETH A. STRANGE
 9                                             First Assistant United States Attorney
                                               District of Arizona
10
11                                             /s/ Anna R. Wright & Nathaniel J. Walters
12                                             ANNA WRIGHT &
13                                             NATHANIEL J. WALTERS
                                               Assistant U.S. Attorneys
14
15
      Copy of the foregoing served electronically or by
16    other means this 4th day of December, 2018, to:
17
      All ECF participants
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
